Citation Nr: 0934760	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 
to October 1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized the appeal as encompassing 
the two matters set forth on the title page.

In addition, the Board notes that the Veteran's original 
claim was for service connection for PTSD.  However, the 
medical evidence shows that he has been diagnosed with 
various psychiatric disorders, which may arise from the same 
symptoms for which the Veteran was seeking benefits.  
Therefore, the claim for service connection, on the merits, 
as reflected on the title page of this decision, was 
broadened to include service connection for an acquired 
psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 9 (2009).  As this matter is being 
remanded to the RO for additional notice and development, 
such expansion of the issue on appeal is not prejudicial to 
the Veteran.  

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, on the merits, will be considered 
within the Remand section of this document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.
FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a 
July 2003 rating decision.  It was held that there was no 
evidence of a verifiable in-service stressor and no evidence 
supporting a claimed sexual assault in service.  The Veteran 
was notified of the decision, but did not appeal. 

2.  Additional evidence associated with the claims file since 
the July 2003 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision denying the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Since the July 2003 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.

II.  Petition to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The present case falls within the category of situations, to 
include allegations of sexual assault, in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the Veteran alleges.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 
C.F.R. § 3.304(f)(3) reflects a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

In a July 2003 rating decision, the RO denied service 
connection for PTSD on the basis that there was no evidence 
of a verifiable in-service stressor and no evidence 
supporting a claimed sexual assault in service.  The 
pertinent evidence of record at that time included the 
Veteran's service treatment records and personnel records, 
the Veteran's statement that he was sexually assaulted, and a 
May 2001 VA psychological test report showing that the 
Veteran was diagnosed with noncombat PTSD, chronic.  

The Veteran sought to reopen his claim for service connection 
for PTSD in March 2006.  Under pertinent legal authority, VA 
may reopen and review a claim, which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the July 2003 rating decision, the Veteran has 
submitted an October 2006 letter from a VA Staff Psychiatrist 
noting the Veteran's reports of a sexual assault in service 
and diagnosing the Veteran with PTSD related to sexual trauma 
in service.  VA medical records reflect ongoing treatment for 
PTSD, major depression, and polysubstance dependence in 
remission.  The Veteran has submitted a letter from his 
sister attesting to the Veteran's change in behavior 
immediately after his discharge from service.  The transcript 
from the July 2009 Board hearing includes the Veteran's 
testimony that he had depression and anxiety while in service 
as a result of a sexual assault in service, from being 
falsely accused of rape, and from witnessing a drill sergeant 
hit another soldier with a weapon, busting his head open.  
During the hearing, the Veteran submitted a buddy statement 
from a fellow service member who stated that in service the 
Veteran always stayed to himself, would not go out, and told 
him that he had been sexually assaulted, but the Veteran 
would not tell anybody.  

The Board finds that the additional evidence has not 
previously been considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, 
they are "new."  Given the nature of the evidence identified 
above, the Board also finds these records relate to an 
unestablished fact that is necessary to substantiate each of 
the claims, and provides a reasonable possibility of 
substantiating the claims.  In this case, based on the 
presumption of credibility for the purposes of reopening, the 
VA psychiatrist's assessment that the Veteran has PTSD 
related to sexual trauma in service, the Veteran's testimony, 
and the buddy statement are considered new and material 
evidence.  Accordingly, new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.


REMAND

Initially, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court held that "multiple medical 
diagnoses or diagnoses that differ from the claimed condition 
do not necessarily represent wholly separate claims," and 
that because a lay claimant is only competent to report 
symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  Although the Veteran is diagnosed as 
having PTSD, the record developed since the inception of the 
claim reflects findings of paranoid schizophrenia, 
polysubstance dependence, and major depression.  As the claim 
addressed herein arose from a petition to reopen a previously 
denied claim for service connection for PTSD, it has been 
expanded, as noted above, to include consideration of all 
acquired psychiatric disorders, to include PTSD.

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD, which he attributes to 
a sexual assault during boot camp in October 1973.  He also 
reports that he was psychologically traumatized in service 
when he was falsely accused of rape and from witnessing a 
drill sergeant hit another soldier with a weapon, busting his 
head open.  VA medical records reflect that the Veteran is 
diagnosed with PTSD, and a VA Staff Psychiatrist has 
concluded that the Veteran has PTSD related to sexual trauma 
in service.  The Veteran also submitted a July 2009 statement 
from a fellow service member who indicated that the Veteran 
confided in him that he was sexually assaulted during 
service.   

The Veteran's service records are negative for any indication 
of an alleged sexual assault.  However, cases involving 
allegations of a personal assault- to include sexual assault-
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the Veteran complains.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).   38 
C.F.R. § 3.304, as well as VA's Adjudication Procedure 
Manual, M21-1, set forth alternative sources of establishing 
the occurrence of a stressor involving personal assault.  See 
38 C.F.R. § 3.304(f)(3).  See also M21-1, Part III, 5.14(d). 

In addition, 38 C.F.R. § 3.304(f)(3) provides that VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether the evidence indicates that a personal assault 
occurred.  Given the above evidence, the Board finds that a 
remand for a VA examination and opinion would be helpful in 
resolving the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, on the merits.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Buffalo VA medical center (VAMC), dated from August 2007 
through December 2007.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, 
the RO must obtain all outstanding pertinent medical records 
from the Buffalo VAMC dated from April 2006 to August 2007 
and from December 2007 to the present. 

The Board also notes that the claims file includes a February 
1998 VA hospital discharge summary noting that the Veteran 
was granted Social Security Administration (SSA) disability 
benefits.  No attempt was made to obtain SSA determinations 
and the underlying medical records.  In this case, records 
associated with the Veteran's SSA disability benefits 
application, including medical records and other evidence 
supporting the application, could be relevant here, and 
should be obtained on remand.  See Haynes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the hearing officer or 
administrative law judge, and give the evidence appropriate 
consideration and weight).  

As noted above, under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the AMC/RO has not adjudicated this claim so broadly 
as to incorporate psychiatric diagnoses other than PTSD.  In 
this regard, VA medical records reflect that the Veteran has 
been diagnosed with paranoid schizophrenia, polysubstance 
abuse in remission, and major depression.  The AMC/RO also 
has not had an opportunity to provide adequate notification 
addressing what is needed for a claim incorporating such 
diagnoses. This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 
38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection 
claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective 
notification action, as well as further adjudication, is thus 
needed, again, in view of the Clemons guidance.

Accordingly, this matter is REMANDED for the following 
actions:

	1.  The AMC/RO should obtain from the 
Buffalo VAMC all outstanding pertinent 
medical records from April 2006 to August 
2007 and from December 2007  to the 
present. The AMC/RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying 
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.  If records are not found or are 
not available, the claims file should 
contain documentation of the efforts 
made.

3.  Send a new VCAA notice letter to the 
Veteran and his attorney.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for an acquired psychiatric 
disability, other than PTSD.

4.  Thereafter, a VA examination should 
be performed by a psychiatrist in order 
to determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims file must to be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault alleged by the Veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
any in-service stressful experience(s) 
described by the Veteran occurred.

If the examiner determines that the 
claimed in-service assault occurred, then 
he or she should make a determination as 
to whether the Veteran currently has PTSD 
as a result of the stressor event.
In addition, after reviewing the claims 
file and examining the Veteran if any 
other acquired psychiatric disorder is 
found, the etiology of that disorder 
should also be set out, to include 
whether it is more likely than not (50 
percent probability or higher) was 
related to or made worse by service.  

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached.   

5.  Then, the AMC/RO should readjudicate 
the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


